PRENDERGAST, J.
(dissenting)!
The opinion of Judge MORROW herein does not give all of the pertinent testimony going to show the rape by appellant of the little girl. It was clearly sufficient to show penetration by appellant of the lips of her private parts. This only was essential to he proven. It was not essential to prove that his male organ entered the vagina of the little girl. This, was the effect of her testimony, and the jury unquestionably from the evidence so found.. The fact, as testified to by her, that appellant did not put his male organ “in me, only outside,” was no contradiction of her testimony, where she swore repeatedly that his organ did enter the lips of her privates. But even if she had contradicted herself on that point, that was a question exclusively for the jury. The statute is clear and plain that “the jury are the exclusive judges of the facts in every criminal cause” (article 734, O. O. P.) and' “the jury, in all cases, are the exclusive judges of the facts proved, and of the weight to be given to the testimony” (article 786, O. O. P.).
In no case are the judges of this court authorized to pass on the credibility of the witnesses. By the statute giving the jury this exclusive right the judges of this court are excluded from exercising any such right.
The question of where a raped girl, as in this case, contradicted herself, and what effect that would have in law as to the sufficiency of her testimony when believed by the jury was discussed in Kearse v. State, 68 Tex. Cr. R. 635, 151 S. W. 827, and in a large numDer of cases both before and since then. I quote from the said Kearse Case, which was the unanimous opinion of this court, as-follows:
“Appellant contends that the evidence is insufficient to sustain the verdict. The contention is based largely on the fact that the girl alleged to have been raped by appellant contradicted herself in her testimony, and was contradicted by the testimony of other witnesses and by some *948circumstances. There is hardly any contested-case that comes to this court but what there are contradictions in the testimony, and frequently a principal witness may contradict himself in material matters. In such cases, when it is con-' tended that the evidence is insufficient to sustain the verdict, this court cannot legally take the place of the jury and determine whether or not it will believe any witness, or witnesses, and from all of the testimony, as put down on paper and sent to this court, it would have found a different verdict from that of the jury, and, if so, reverse the case on that account. The only question this court can determine is whether there is sufficient evidence, if believed by the jury, to sustain the conviction. * * * Our law expressly provides that the jury in all cases are the exclusive judges of the facts proved and of the weight to be given to the testimony. This court, therefore, cannot take that question from the jury without usurping authority that was never given or intended to be given to it. The jury, in a felony case, is made up of 12 fair, disinterested, impartial, unprejudiced, unbiased, and competent jurors, selected from different portions of the county, each one of whom hears all the witnesses, looks them in the face when testifying, observes their manner and the method of their examination by the respective attorneys, then hears the argument of the attorneys for each side, one side undertaking to break down the- testimony of the witness and calling attention to every contradiction in the. testimony of such witness and the contradiction by others of him, the other explaining such matters and seeking to sustain such witness, then hear and take with them in their retirement the charge of the court; then the 12 men discuss and consider in private between themselves all such matters, and, after weighing it all and all the arguments against it and in support of it, come to the conclusion that the testimony of a certain witness, or witnesses, although contradicted and although there are contradictions in the testimony of such witness, is true, and they believe it. The jury is made up of men of different ages, from young to comparatively old men, and they pursue different occupations and businesses. With all these surroundings they are much more competent to arrive at the truth than are the judges of this court, who must look solely to the testimony as written down on paper. It cannot portray the manner, the looks, and the deportment of the witness, nor the manner of his examination and cross-examination by the attorneys. Besides this, the presiding judge hears and sees and observes all that thei jury does in the trial of the case, and he then sustains the verdict of the jury. Therefore, when the evidence, taken in its favorable light, sustains the verdict, this court cannot legally set it aside.”
The judgment in this case should have been affirmed.